SHIVERS, Chief Judge.
Sheddan pled guilty to burglary, attempted sexual battery, carrying a concealed firearm and grand theft. He was adjudged guilty on all four counts and the judgment was filed on September 30, 1983. The judgment classifies the burglary charge as a second degree felony, which is punishable by a maximum of fifteen years incarceration. The judgment is certified by the clerk of the circuit court as a true and correct copy. The record contains duplicates of the judgment, but the “second degree” classification of burglary was erased and altered to read “first degree.” The altered judgments are not certified as true and correct. The record does not contain a plea or plea agreement. Sheddan was sentenced to seventeen years for the burglary charge.
Sheddan filed a Rule 3.800(a) motion to correct an illegal sentence and argued that the seventeen year sentence exceeds the fifteen year maximum for second degree burglary. The trial court summarily denied the motion on the ground it appears Sheddan pled guilty to first degree burglary because he was armed.
The record is insufficient to determine whether Sheddan pled guilty to first or second degree burglary. The original certified judgment specifies “second degree.” Since the alteration of the original judgment works against Sheddan, and since the record does not clearly reflect that the alteration was the correction of a clerical error, we vacate the sentence for the burglary charge and remand for resentencing within the fifteen year maximum for second degree burglary.
ERVIN and WIGGINTON, JJ., concur.